Exhibit 99.1 Energy Recovery Reports Third Quarter and Year-to-Date 2016 Results SAN LEANDRO, Calif., November 2, 2016 — Energy Recovery Inc. (NASDAQ:ERII), the leader in pressure energy technology for industrial fluid flows, today announced its financial results for the third quarter ended on September 30, 2016 as well as the year-to-date results for the first nine months of 2016. Joel Gay, President and Chief Executive Officer said, “This quarter represents the third consecutive quarter where we achieved a new high watermark in gross-profitability. Total gross margins of 68% are the direct result of the comprehensive strategic and operational overhaul initiated in January of last year; they also demonstrate both the resiliency of our business model in challenging and at times stochastic economic conditions, and the pricing power we are able to deploy against prohibitive product offerings. Our operating expenses reflect the funding of a vibrant product development pipeline; a pipeline that is expected to produce a new derivative of the pressure exchanger in 2017. Our operating expenses also reflect the support of the VorTeq™ milestone testing and commercialization process. Here, the milestone mobilization testing process continues, and in the quarter, despite the VorTeq pressure exchangers performing to our expectations, we encountered operational challenges with the missile or manifold that necessitated design enhancements. Our singular objective regarding the VorTeq is commercialization. We have significantly increased our understanding of the technology through data analysis and partnership with Schlumberger. We will stay the course and only pursue those actions that directly correlate to the production of a reliable offering capable of delivering significant value to our licensing partner. As such, we deem it likely that the achievement of the milestones will move into 2017 and look forward to closing out what we expect to be a record year in terms of revenue and profitability.” Schlumberger added, “The incorporation of the VorTeq hydraulic fracturing system in our next generation surface delivery systems is expected to help reduce fracturing pump wear, and increase wellsite equipment reliability and efficiency. Schlumberger looks forward to continuing its collaboration with Energy Recovery throughout the technology validation process.” Third Quarter 2016 Summary ● Third quarter total revenue year-over-year increased 1% to $12.3 million ● Record product gross profit margins for the third consecutive quarter of 64%; a year-over-year increase of 490 basis points ● Record total gross profit margins( 1 ) for the third consecutive quarter of 68%; a year-over-year increase of 860 basis points 1 Total gross margin is a Non-GAAP financial measure. Please refer to the discussion under headings “Use of Non-GAAP Financial Measures” and “Reconciliations of Non-GAAP Financial Measures.” 1 YTD 2016 Summary ● Total revenue year-over-year increased 29% to $36.8 million ● Product gross margin was 64% for the period, an increase of 740 basis points year-over-year; total gross margin(
